Name: 2005/653/CFSP: Political and Security Committee Decision Darfur/1/2005 of 29 July 2005 appointing a Military Adviser to the European Union Special Representative for Sudan
 Type: Decision
 Subject Matter: Africa;  personnel management and staff remuneration;  defence;  European construction
 Date Published: 2006-06-21; 2005-09-17

 17.9.2005 EN Official Journal of the European Union L 241/57 POLITICAL AND SECURITY COMMITTEE DECISION DARFUR/1/2005 of 29 July 2005 appointing a Military Adviser to the European Union Special Representative for Sudan (2005/653/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/557/CFSP of 18 July 2005 on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan (1), and in particular Article 4 thereof, Whereas: (1) On 18 July 2005 the Council adopted Joint Action 2005/556/CFSP appointing a Special Representative of the European Union (EUSR) for Sudan (2). (2) The EUSR ensures the coordination and coherence of the EU contributions to AMIS. Under the authority of the EUSR an EU Coordination Cell in Addis Ababa (ACC), which comprises a Political Adviser, a Military Adviser and a Police Adviser, manages day-to-day coordination with all relevant EU actors and with the Administrative Control and Management Centre (ACMC) within the chain of command of the African Union in Addis Ababa in order to ensure coherence and timely EU support to AMIS II. (3) The Military Adviser to the EUSR helps to ensure the coherence of the military component of the EU supporting action in Addis Ababa and is responsible for managing day-to-day coordination of the military component of the EU supporting action with the ACMC. (4) The Secretary General/High Representative, following the recommendation of the EUSR, has proposed that Colonel Philippe Mendez should be appointed as Military Adviser to the EUSR. (5) Pursuant to Article 4 of Joint Action 2005/557/CFSP the Council has authorised the Political and Security Committee to appoint the Military Adviser to the EUSR. (6) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Colonel Philippe MENDEZ is hereby appointed Military Adviser to the EUSR for Sudan. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 29 July 2005. For the Political and Security Committee The Chairperson J. KING (1) OJ L 188, 20.7.2005, p. 46. (2) OJ L 188, 20.7.2005, p. 43.